294 S.E.2d 210 (1982)
Carlie PEELE and wife, Lessie Pace Peele, Berta Peele Flowers, Widow, John Vernon Peele, Jr. and wife, Frances Bryant Peele, Ruby Peele Williams and husband, Hulon Williams, William Roger Peele and wife, Nellie Smith Peele, Mildred Peele Morris and husband, Walter C. Morris, and Gretchen Peele Whitaker and husband, Merle Whitaker
v.
WILSON COUNTY BOARD OF EDUCATION and W. E. Edwards.
Supreme Court of North Carolina.
July 13, 1982.
Kirby & Clark, Wilson, Kirby, Wallace, Creech, Sarda & Zayton, Raleigh, for plaintiff.
Rose, Jones, Rand & Orcutt, Wilson, for defendant.
Plaintiff's petition for discretionary review, 56 N.C.App. 555, 289 S.E.2d 890, under G.S. § 7A-31 denied.